Citation Nr: 9905318	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left thigh, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for third degree burn 
scars of the left upper arm, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in April 
1997.  This case was remanded by the Board in July 1997 for 
further development; it was returned to the Board in November 
1998.

The issue of entitlement to an increased rating for residuals 
of shell fragment wounds of the left thigh is addressed in 
the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's third degree burn scars of the left upper 
arm involve an area not exceeding 77.4 square centimeters; 
the scars are well healed, with only minimal tenderness, and 
do not cause functional impairment.

3.  The veteran's left knee disability did not originate in 
service; nor was it caused or chronically worsened by 
service-connected disability.

4.  The claim for service connection for right knee 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
third degree burn scars of the left upper arm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 
(1998). 

2.  Left knee disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998).

3.  The claim for service connection for right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that available evidence 
necessary for an equitable disposition of the claim has been 
obtained. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's third degree burn scars.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in June 1946.  Service connection for third 
degree burn scars of the left upper arm was granted in 
September 1946, evaluated as 10 percent disabling.  This 
evaluation has remained in effect since that time.

Service medical records disclose that the veteran sustained 
third degree burns on the posterior aspect of his left upper 
arm.  Descriptions of the size of the scarring following the 
injury were inconsistent and ranged from 15.48 square 
centimeters to 120 square centimeters.

On VA examination in August 1949 the dimensions of the 
veteran's burn scars were described as approximately 4 x 3.25 
inches (83.87 square centimeters).  The examiner identified 
the presence of damage to the underlying muscles of Muscle 
Group VI resulting from the burn scars and diagnosed the 
veteran with residuals of burn scar of left upper arm with 
destruction of Group VI muscles.  A black and white 
photograph of the veteran's scars was taken.

VA treatment reports for May 1989 to November 1997 are 
negative with respect to the veteran's burn scars, but do 
document treatment in 1997 for dermatitis involving both 
upper arms caused by exposure to poison ivy.

On VA examination in March 1996, physical examination 
disclosed the presence of a 6 x 5 centimeter (30 square 
centimeters) circular hypopigmented burn scar involving the 
left triceps area.  The veteran exhibited intermittent pain 
in the region with exertion.  The examiner diagnosed the 
veteran with third degree burn of the left triceps.  Color 
photographs of the veteran's scar were taken.

The veteran was afforded another VA examination in May 1996, 
at which time an oval-shaped 9 x 5 centimeter (45 square 
centimeters) well-healed scar was located on the posterior 
aspect of the left upper arm.  No tenderness or pain was 
elicited on palpation of the area.  The veteran exhibited 
full range of left shoulder and elbow motions and the 
examiner concluded that the veteran's scar produced no 
functional impairment and no additional associated 
disability.

At his April 1997 hearing before the undersigned the veteran 
testified that, as a result of his scar, his left upper arm 
muscle had developed in a different position when compared to 
his right arm.  He averred that his scar was painful and 
tender and was irritated by his clothing, although he 
reported wearing soft clothes in response.  He testified that 
he experienced weakness in his left arm when compared to the 
right, and that he experienced problems with lifting and 
holding objects. 

The veteran was afforded a VA examination in December 1997, 
at which time he continued to complain of problems involving 
his left upper arm.  In particular, he reported tenderness 
over the scar on the medial aspect of the arm.  On physical 
examination the veteran was able to remove his shirt without 
apparent problems involving the left upper extremity.  The 
examiner described the burn scar as a 4 x 4 centimeter (16 
square centimeters) well-healed but slightly tender skin 
graft over the posteromedial aspect of the left upper arm.  
The veteran manifested full range of left shoulder motion 
relative to the right shoulder, and there was no indication 
that the scar was constricting.  The veteran was diagnosed 
with third-degree burn of the left upper extremity.

The RO rated the veteran's third degree burn scars under 
Diagnostic Code (DC) 7801.  Under this diagnostic code, a 10 
percent rating is warranted for third degree burn scars 
involving an area or areas exceeding 6 square inches or 38.7 
square centimeters.  A 20 percent rating is warranted if the 
scars involve an area or areas exceeding 12 square inches or 
77.4 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  A 10 percent rating is also warranted for superficial 
scars which are either poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Other scars 
may be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.71a, Diagnostic Code 7805.  In 
this case, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for the veteran's third degree burn scars of his 
left upper arm.

Although measurements of the veteran's burn scars have varied 
widely, none of the recent measurements of record indicate 
that the veteran's scars cover an area in excess of 77.4 
square centimeters.  The medical evidence on file discloses 
that the veteran's burn scars are well healed with only 
minimal tenderness and without evidence of ulceration or poor 
nourishment.  Moreover, although VA examination in August 
1949 identified the presence of muscle injury associated with 
the scars and despite current complaints of impaired left arm 
functioning, recent VA examinations have demonstrated that 
the veteran's burn scars are not constricting, the veteran 
has consistently exhibited full range of left shoulder and 
elbow motions, and VA examiners have concluded that the 
veteran's burn scars in fact have not produced any functional 
impairment or additional disability or dysfunction.

Since there is no current medical evidence demonstrating that 
the third degree burns have affected an appropriately large 
surface, and as the veteran is currently receiving the 
maximum schedular evaluation for a tender or painful scar, 
and since there is no medical evidence of current functional 
limitation of the veteran's left arm due to his burn scars or 
evidence demonstrating that his scars are poorly nourished or 
ulcerated, the Board finds that the disability picture for 
the residuals of the veteran's service-connected third degree 
burn scars does not more nearly approximate the criteria for 
an increased evaluation.  38 C.F.R. § 4.7.

Since there is no clinical evidence of functional loss due to 
the third degree burn scars of the left upper arm, the Board 
sees no basis for assigning a higher evaluation for the 
service-connected disability under the provisions of 38 
C.F.R. § 4.40 (1998), which refer to disability due to lack 
of normal endurance and provide for a rating to be based on 
functional loss due to pain.  Additionally, since the recent 
clinical evidence on file, despite the veteran's testimony to 
the contrary, does not show any weakness, fatigability, or 
incoordination of the left arm attributable to the service-
connected disability at issue, the provisions of 38 C.F.R. § 
4.45 (1998), which involve these manifestations of disability 
of a joint, do not provide a basis for assigning a higher 
evaluation for the veteran's service-connected third degree 
burn scars.  DeLuca v. Brown, 8 Vet. App. 202 (1995).


II.  Service connection

Factual background

Service medical records document that the veteran sustained 
shell fragment wounds to his left leg, but are entirely 
negative for any evidence of left or right knee disability.  
Service connection is currently in effect for multiple scars 
of the left leg, including the left knee, resulting from the 
shell fragment wounds.
 
The report of an August 1949 VA examination discloses that 
the veteran reported sustaining shell fragment wounds to both 
knees in service, and that he continued to experience 
occasional left knee instability and aching since that time; 
he reported no other complaints.  Physical examination 
disclosed the presence of a scar on the lateral aspect of the 
left knee, but without muscular involvement or any other 
identifiable abnormality of the left knee.  Examination also 
disclosed the presence of a vertical scar on the anterior 
external upper edge of the left patella, which the veteran 
reported had resulted from a fall prior to his period of 
service.  X-ray studies of the left knee were normal.  The 
examiner diagnosed the veteran with scar of left knee from 
gunshot wound.

Of record are private treatment reports from Donald A. 
Fakhoury, M.D., for December 1986 to April 1989, disclosing 
complaints by the veteran of bilateral knee pain, which the 
veteran described as similar to the pain he experienced in 
prior bouts of gout.  The veteran's treating physician felt 
that the veteran's complaints were attributable to 
osteoarthritis.

On file are VA treatment records for May 1989 to November 
1997, which document complaints of continuous left knee pain 
eventually attributed to degenerative joint disease.  The 
veteran reported that he sustained shell fragment wounds to 
the left knee in service, but X-ray studies of that joint 
disclosed the presence of degenerative changes only, without 
any evidence of acute fracture, dislocation, osseous 
destructive change or soft tissue calcifications.  The 
veteran also complained of right knee pain, also attributed 
to degenerative changes, and physical examination 
demonstrated the presence of slight varus alignment.  The 
veteran underwent a left total knee arthroplasty in January 
1996, and a right total knee arthroplasty in July 1996.

The veteran was afforded a VA examination in March 1996, at 
which time he reported receiving a shrapnel injury to his 
left knee in service and complained of bilateral knee pain 
with decreased range of motion.  The examiner identified the 
presence of a scar on the left knee and identified the 
muscles penetrated by the shell fragment wound as those 
involving the lateral left knee area.  Physical examination 
disclosed the presence of decreased range of left knee motion 
and the examiner concluded that this was likely due to 
damaged tendons.  The examiner diagnosed the veteran with 
left knee traumatic arthritis, status post left knee 
replacement, secondary to shrapnel injury to the left knee.

The veteran was afforded another VA examination in May 1996, 
at which time the examiner noted that, based on his review of 
the veteran's claims file, the veteran sustained no 
significant tissue loss or nerve or vascular injuries at the 
time of his initial shell fragment wound injury.  The 
examiner noted that the veteran was subsequently treated 
throughout the years for bilateral knee degenerative joint 
disease, and that he continued to complain of continuous left 
knee pain.  Physical examination disclosed the presence of 
small, old, nonadherent scars over the lateral portion of the 
left knee consistent with shrapnel wounds.  No significant 
tissue loss in the left knee when compared to the right was 
identified, and there was no evidence of tendon or joint 
damage.  According to the examiner, X-rays studies performed 
prior to the veteran's left total knee replacement showed 
bilateral and symmetric medial compartment degenerative joint 
disease, associated with mild varus malalignment of both 
knees.  The examiner concluded that there was no demonstrable 
link between the left thigh wounds and the left knee 
degenerative joint disease.  Instead, the examiner opined 
that the noted bilateral degenerative joint disease was 
secondary to varus malalignment of the lower extremities, and 
he clarified that there was no demonstrable link between this 
process and the veteran's service-connected injury.

At his April 1997 hearing before the undersigned, the veteran 
testified that he continued to experience left knee pain, and 
that he was informed by his physicians that he still retains 
shrapnel in his left knee.  He stated that his left knee had 
exhibited tenderness and swelling since service.  With 
respect to his right knee, the veteran maintained that he 
would not have developed degenerative joint disease in that 
knee but for the presence of shrapnel in his left knee.

The veteran was afforded a VA examination in December 1997.  
At that time he reported a longstanding history of bilateral 
knee pain, left worse than right.  Physical examination 
disclosed an essentially normal gait and the veteran was able 
to move around the examining room without demonstrable 
difficulty.  The veteran stood with normal alignment of his 
knees and was able to walk on his toes and heels without 
difficulty.  Following physical examination, the veteran was 
diagnosed with postoperative bilateral total knee 
arthroplasty, not service-connected.  The examiner concluded 
that the shrapnel wound sustained by the veteran in service 
did not significantly compromise his left knee function, 
pointing out that the veteran maintained good muscular 
control of the left knee with no demonstrable quadriceps 
malfunction that would contribute to arthritis in the knee.  
The examiner stated that the degenerative arthritis of the 
veteran's knees was due to the aging process alone, with no 
objective evidence linking the degenerative changes to the 
shell fragment wounds of his left thigh.

Analysis

A.  Left knee disability

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all available evidence 
necessary for an equitable disposition of the claim has been 
obtained. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence of arthritis during wartime 
service may be presumed if it is manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1998).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Although the veteran maintains that his left knee disability 
either originated in service or was caused or chronically 
worsened by his service-connected residuals of shell fragment 
wounds of the left thigh, the preponderance of the evidence 
is against his claim.  Service medical records are negative 
for evidence of left knee disability, and the August 1949 VA 
examiner, while noting the presence of a knee scar reflecting 
past occurrence of a shrapnel wound, nevertheless concluded 
after physical examination and review of pertinent X-ray 
studies that the left knee was otherwise normal, without 
evidence of muscle injury or other abnormality.  

Although the March 1996 VA examiner found that the shell 
fragment wound to the veteran's knee experienced in service 
did result in muscle penetration and probable tendon damage, 
concluding that the veteran's left knee arthritis was 
therefore traumatic in origin and secondary to the shrapnel 
injury to the left knee, subsequent VA examinations have 
reached contrary conclusions.  The May 1996 examiner, after 
reviewing the veteran's claims file, concluded that there was 
in fact no evidence that significant tissue loss or tendon or 
joint damage resulted from the shell fragment wound to the 
knee, and instead opined that the veteran's left knee 
arthritis was degenerative in nature and caused by varus 
malalignment, as suggested by the symmetric nature of the 
degenerative changes in both knees prior to surgical 
intervention; he concluded that the veteran's left thigh 
disability did not contribute either to the varus 
malalignment or to the degenerative process itself.  The 
December 1997 examiner, after reviewing the evidence of 
record, including the prior medical opinions, concluded that 
shrapnel wounds sustained in service did not precipitate the 
subsequent degenerative changes of that joint, and further 
opined that the service-connected residuals of shell fragment 
wounds of the left thigh neither caused nor chronically 
worsened the degenerative changes; he emphasized that the 
degenerative changes were due solely to the aging process.

In essence, the one medical opinion supporting the veteran's 
claim is inconsistent with both the clinical medical evidence 
on file demonstrating the absence of significant muscle, 
tendon or joint injury resulting from the shrapnel injury in 
service to the left knee, as well as with the two other VA 
examinations performed following the March 1996 examination.  
Moreover, there is no medical evidence on file which suggests 
that the residuals of shell fragment wounds of the left thigh 
have caused or chronically worsened the veteran's left knee 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.

In reaching the conclusion that service connection is not 
warranted for left knee disability, the Board finds that 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In the 
instant case, the Board has afforded greater probative weight 
to the opinions of the May 1996 and December 1997 examiners 
because they are better supported by the evidence of record 
and were based on a review of that evidence.  The May 1996 
examiner in particular explicitly based his conclusions on a 
review of the veteran's claims file, and it is clear from the 
December 1997 examiner's account of the veteran's medical 
history that he reviewed the claims file as well.  In 
contrast, there is no indication that the March 1996 examiner 
reviewed the veteran's claims file prior to rendering his 
opinion.  In any event, even assuming that the claims file 
was reviewed, as noted previously, the examiner's findings 
with respect to muscle, tendon and joint injury associated 
with the shrapnel wound are inconsistent with the medical 
evidence on file, including the report of the August 1949 VA 
examination.  

B.  Right knee disability

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of arthritis during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  If he has not, his claim must 
fail, and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service medical records are negative for evidence of right 
knee disability and there is no postservice medical evidence 
of right knee disability until 1989 and no medical evidence 
on file suggesting that the currently present disability is 
etiologically related to service or to any service-connected 
disability.  The only evidence supportive of an etiological 
relationship consists of the lay assertions of the veteran.  
As the Court held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  In light of these circumstances, the Board must 
conclude that the veteran's claim is not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
right knee disability.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 


ORDER

Entitlement to a rating in excess of 10 percent for third 
degree burn scars of the left upper extremity is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.


REMAND

The record reflects that the veteran was afforded VA 
examinations in March 1996 and May 1996 with respect to the 
residuals of shell fragment wounds of the left thigh.  As 
noted in the Board's July 1997 remand, the March 1996 
examiner failed to include testing to identify the extent of 
any incoordination, weakened movement or excess fatigability 
on use, while the May 1996 examiner failed to address the 
veteran's complaints of left thigh pain or otherwise 
adequately assess functional loss due to pain.

Pursuant to the Board's July 1997 remand the veteran was 
afforded a VA examination in December 1997, at which time he 
continued to complain of pain associated with his left thigh.  
Physical examination disclosed the absence of any visible 
loss of muscle mass or measurable atrophy of the left thigh 
relative to the right and the veteran was able to extend his 
left knee against resistance.  However, while the examiner 
assessed the veteran's range of left knee motion, he notably 
did not examine motion of the left hip.  In this regard the 
Board points out that the veteran's shell fragment injury 
involves Muscle Group XIV, which includes the function of 
simultaneous flexion of the hip and knee.  Moreover, the 
Board notes that the examiner did not adequately assess 
functional loss due to pain.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected residuals of shell 
fragment wounds of the left thigh.  
All indicated studies, including 
range of motion studies in degrees, 
should be performed.  Tests of hip 
and knee motions against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  To 
the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiner prior to 
the examination.  The examination 
report is to reflect whether a 
review of the claims file was made.  
The examination report must be 
typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue remaining on appeal.  In 
readjudicating the veteran's claim, 
the RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
and be afforded an appropriate 
opportunity to respond before the 
record is returned to the Board for 
further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

